DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 19-22 in the reply filed on 3/4/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
1) Regarding Claim 19, “the patient” in line 19 lacks clear antecedent basis.
	2) Regarding Claim 19, the passive claiming of “directed”, “is illuminated”, “when placed by the patient” makes it unclear as to whether the limitations refer to method steps, intended uses of the apparatus used in the method, or optional limitations. See MPEP 2103.C.. An undisputable method claim has clauses that are designated by a
present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Also see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), requiring active positive steps for a method to be definite.
	3) Regarding Claims 21-22, note that the characters in parentheses are not limiting, and it is unclear whether “red, green, blue, white” and “red, green, blue” refer to the colors in the alternative, or require all of the colors (e.g. “red, green and blue” vs. “red, green, or blue”). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim interpretation notes: 
Note that: a) “the patient” is not linked to the “subject”, and the claims do not clearly require that the patient has a neurological disorder, b) the pegs are not positively recited and required by the claim as they are part of an intended use of the product (“configured to receive”), c) the passive “placed”, “is illuminated”, “directed” are not active steps that are required to be part of the method, d) conditional limitations in method claims are optional, unless the condition is positively recited as having been met and this also applied to the claimed “when”, e) “varying, via a controller, the light source” reads on turning the light on/off, e.g. an on/off switch and f) if all the positively recited steps are met, then any intended results (such as the preamble) should be met as well, unless the claims are missing limitations that are essential to achieving those results. In effect, the claim in its entirety positively requires the following: 
providing a light source that is capable being directed toward any patient; 
providing a panel between the patient and the light source, the panel including a plurality of apertures, each aperture able to receive a hypothetical peg; and varying, via a controller, the light source.
Following these steps would inherently provide neurological treatment, else the claims are incomplete for failing to recite steps that are essential to do so. These interpretation are not repeated below, and the prior art was chosen to cover both broader and narrower readings of the claims, in the interest of advancing prosecution. 

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL by Hickman, 2011.
	Regarding Claim 19, Hickman discloses a method of treating a neurological disorder in a subject (e.g. page 27, page 31, par. 2, page 32, par. 1-2: EyeGame activities, including a Lite Brite game, for children with neurological issues), the method comprising: 
	providing a light source directed toward the patient (page 32, par. 1-2: Lite Brite game board include a light source); 
	providing a panel between the patient and the light source, the panel including a plurality of apertures, each aperture configured to receive a peg placed by the patient for treating the neurological disorder, wherein the peg is illuminated by the light source when placed in an aperture of the plurality of apertures (page 32, par. 1-2: as is well known for Lite Brite, and explained in Hickman, the board game involves placing peg in the holes of a panel that lies in front of a light source; Also see, claim interpretation notes); and 
	varying, via a controller, the light source directed toward the patient for treating the neurological disorder (this limitation reads on switching the device on or off, which is necessary for any electrical device).
	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5265598  by Searfoss.
 	Regarding Claim 19, under the broadest reasonable interpretation, Searfoss discloses the only claim requirements of:
	providing a light source that is capable being directed toward any patient (Fig. 1, light sources 16/16a); 
	providing a panel between the patient and the light source, the panel including a plurality of apertures, each aperture able to receive a hypothetical peg (Fig. 3, 5:45-60: a hypothetical peg can be inserted in apertures 25); and 
varying, via a controller, the light source (5:55-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hickman, as applied to Claim 19, in view of US 6032393 to Maxim.
	Regarding Claim 20, Hickman discloses the method of claim 19, yet does not explicitly disclose that the plurality of apertures are spaced in a staggered positioning. However, it was well known in the art to use staggered patterns in Lite Brite boards, as evidenced by one of the first patents related to the game (Maxim, Fig. 21, 7:50-57). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a staggered pattern of apertures in the Lite Brite board of a method according to the teachings of Hickman, as taught by Maxim, as this would only amount to a selection among equivalent aperture patterns, and Maxim suggests that this would place the pegs closer together.  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman, as applied to Claim 19, in view of US 20170105265 by Sadwick.
	Regarding Claims 21-22, Hickman teaches the method of Claim 19, yet it does not explicitly disclose that the light source is a red, green, blue, white LED source. However, Sadwick teaches an analogous light therapy device that uses RGB/RGBW LED sources to controllably cover a spectrum of colors as is well known in the art (e.g. par. 34-35, 37,191; Fig. 29-31, 38). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate RGBW LED lights in a method according to the teachings of Hickman, as taught by Sadwick, as this would only amount to a selection among known and equivalent mechanisms of providing controlled illumination in the visible color spectrum.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792